UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6832



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID ALLEN WILSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-95-6, CA-03-188-7)


Submitted:   August 28, 2003             Decided:   September 8, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Allen Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      David Allen Wilson seeks to appeal the district court’s orders

denying relief on his motions filed pursuant to Rule 60(b) and Rule

59(e) of the Federal Rules of Civil Procedure.            We find the court

properly construed Wilson’s filings as seeking relief under 28

U.S.C. § 2255 (2000).         An appeal may not be taken to this court

from the final order in a proceeding under § 2255 unless a circuit

justice or judge issues a certificate of appealability.           28 U.S.C.

§ 2253(c)(1) (2000).          This court may grant a certificate of

appealability only if the appellant makes a substantial showing of

the denial of a constitutional right.           28 U.S.C. § 2253(c)(2)

(2000).   When, as here, a district court dismisses a § 2255 motion

on procedural grounds, a certificate of appealability will not

issue unless the petitioner can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)). We have independently reviewed the record and conclude

that Wilson has not made the requisite showing.           See Miller-El v.

Cockrell, 537 U.S. 322 (2003).

      We deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral    argument   because   the   facts   and   legal


                                     2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3